Citation Nr: 0608189	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-29 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
interstitial lung disease, including asbestosis.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In June 2005, a motion to advance this 
case on the Board's docket was granted by the undersigned 
Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2005).

As the veteran is appealing the initial assignment of a 
disability rating for his service-connected disability, the 
issue has been framed as that listed on the front page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

For the reason set forth below, this appeal is being REMANDED 
for additional development.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The veteran maintains that his service-connected interstitial 
lung disease is more severely disabling than reflected by the 
current 30 percent evaluation.  

The veteran's disability is currently rated under 38 C.F.R. § 
4.97, Diagnostic Code 6833 (2005).  Pursuant to that code, a 
30 percent rating is assigned when, on pulmonary function 
testing, there is a forced vital capacity (FVC) of 65 to 74 
percent predicted; or, when Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath method (DLCO (SB)) 
is 56 to 65 percent predicted.  A 60 percent rating is 
assigned for FVC of 50 to 64 percent predicted; or, DLCO (SB) 
of 40 to 55 percent predicted; or, maximum exercise capacity 
of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  A 100 percent disability 
evaluation is assigned where FVC is less than 50 percent; or, 
DLCO (SB) is less than 40 percent of predicted; or, maximum 
exercise capacity is less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation; or, where 
there is cor pulmonale or pulmonary hypertension; or, where 
the claimant requires outpatient oxygen therapy.  Id.

In June 2005, the Board remanded the veteran's claim as 
neither a report of a June 2003 respiratory examination or a 
July 2003 pulmonary function test (PFT) included findings 
relating to the veteran's maximum exercise capacity with 
cardiorespiratory limit, pulmonary hypertension, or cor 
pulmonale.  In its remand order, the Board instructed the RO 
to scheduled the veteran for a PFT and that such test should 
provide, in particular, "maximum exercise capacity results 
required by the rating schedule."  The remand order also 
instructed the RO as follows, 

Upon receipt of the VA examiner's report, the RO 
should conduct a review to verify that all of the 
requested information has been offered.  If 
information is deemed lacking, the RO should 
refer the report to the VA examiner for 
corrections or additions.  

As a result of the Board's remand, the veteran underwent a VA 
respiratory examination in August 2005.  In reviewing the 
report of August 2005 VA examination and associated PFT, the 
Board notes that a finding with respect to "maximum exercise 
capacity" was not made.  A report dated in November 2005 is 
likewise deficient.  However, the Appeals Management Center 
(AMC), which handled this case for the RO, did not return the 
case to the examiner for amendment.  Thus, the record remains 
inadequate to evaluate whether the veteran is entitled to a 
disability rating in excess of 30 percent for his service-
connected interstitial lung disease.  

A remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand order, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As the development 
sought by the Board on the issue on appeal has not been 
completed, this case must be remanded to schedule the veteran 
for a VA respiratory examination (to include a PFT).  The 
testing should include necessary diagnostic testing to 
provide findings for maximum exercise capacity measured in 
terms of ml/kg/min oxygen consumption.  The veteran is 
advised that, failure to report to any scheduled examination, 
without good cause, could result in denial of his claim.  See 
38 C.F.R. § 3.655(b) (2005). 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the action requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).

2.  After securing any additional 
records, the RO should arrange for the 
veteran to undergo a VA respiratory 
examination.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner 
designated to examine the veteran.  All 
necessary tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should arrange for pulmonary 
function studies to be accomplished, with 
FVC, DLCO (SB), and maximum exercise 
capacity (measured in ml/kg/min oxygen 
consumption with cardiorespiratory 
limitation) results required by the 
rating schedule (38 C.F.R. § 4.97, 
Diagnostic Code 6833).  The examiner 
should comment on the veteran's effort.  
If any of these particular test results 
cannot be obtain, the examiner must 
provide an explanation.  The examiner 
must also report whether the veteran now 
evidences cor pulmonale, right 
ventricular hypertrophy or pulmonary 
hypertension, or whether the veteran is 
in need of outpatient oxygen therapy.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  Upon receipt of the VA examiner's 
report, the RO should conduct a review to 
verify that all of the requested 
information has been offered.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner for corrections or additions. 

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

